                                                                                                                                                                "i'liny

                                                                                                                                         !iV TO   7iiCF^ri™n^

                                 '•^ • ■ AV_^iAuji#^26-SK>'»




                                                                       SANTA ANA COLLEGE                                                                        • "■ ^VL
                                                                                                                                                                   i'' >y-: ■&
                                                           SCHOOL OF CONTINUING EDUCATION
                                                       K ANfllO S W riACO( OVIMl \!!A r( )1.1.1- (,I- l)!S rUK 1^


                                                      m        § «
                           /I'iT''
                                                                            \r ^' 0 I
                                                                                      ^ 0 w.      'r^




                                                                                    This is lo certiTv thai
                                                                                                                                                                      I   r




'■^V, ■ :-i.i
                                                                                                                                                                  St ■':
                     4il
     "• f' -' •• .; i
 •




                                                                       lias canipii/rcd ;/ foursi- of iiislvui'liun in
, _.. V.         .    I,
                                                                                                                                                                  A' 'i •'. /
                                                                     Computer Applications
      '




      •1 :-V
         'fTl'       J-
                                                                       All Insiriiclion I'l'iuidcLl in i'.niilish onl_\.



                                                                     MS Excel 20ID
                                                                                                                           Clu^wyt 23, 2CIS
                                                  liistruclor                                                                   Date
          if:;.
rAf& ■                                                                                                                                                                        I
                                                                                                                                                                                  Case 8:18-cr-00072-JVS Document 153-2 Filed 08/23/19 Page 1 of 5 Page ID #:894
Case 8:18-cr-00072-JVS Document 153-2 Filed 08/23/19 Page 2 of 5 Page ID #:895
Case 8:18-cr-00072-JVS Document 153-2 Filed 08/23/19 Page 3 of 5 Page ID #:896
Case 8:18-cr-00072-JVS Document 153-2 Filed 08/23/19 Page 4 of 5 Page ID #:897
Case 8:18-cr-00072-JVS Document 153-2 Filed 08/23/19 Page 5 of 5 Page ID #:898
